DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04-12-2022 has been entered.

Claim Objections
Claim 14 is objected to because of the following informalities:  Lines 2-3 recite “from a downstream”.  The word “downstream” is an adverb or adjective, and not a noun.  Thus the article “a” preceding “downstream” is grammatically incorrect.  Examiner suggests deleting “a” from before “downstream”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 6-7, 9, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi ‘929 (JP 2000-211929 A - English language machine translation provided herewith and referenced herein).
Regarding claim 1, Kawaguchi ‘929 teaches:
supplying a glass raw material gas to a burner via a mass flow controller (¶ [0011], [0013], [0018], [0021], [0023]; Fig. 1)
generating glass fine particles in flame formed by ejecting the glass raw material gas and a combustible gas from the burner (¶ [0011], [0013], [0018]; Fig. 1)
depositing the glass fine particles on a rotating starting material (¶ [0011], [0013], [0018]; Fig. 1)
the burner continuously ejects inert gas having passed through the mass flow controller for at least a predetermined period immediately after an end of deposition of the glass fine particles (¶ [0011], [0012], [0015], [0021], [0025], [0026]; Fig. 1)
the inert gas at 10% or less of a maximum value of a mass flow rate range is caused to continuously flow into the mass controller for at least the predetermined period immediately after the end of the deposition of the glass fine particles (¶ [0011], [0012], [0016], [0021], [0025], [0026] - wherein whatever mass flow rate the inert gas is supplied at is 10% of a maximum of some mass flow rate range.  Since the range is not further defined, then any range which meets the claim may be arbitrarily defined as “a mass flow rate range”).
Further regarding the flow rate of the inert gas, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to select a flow rate sufficient to achieve the desired result of Kawaguchi ‘929 of preventing blockages in the gas supply lines (¶ [0015]), and low enough so as to not waste an excess of inert gas.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05.
Regarding claim 2, Kawaguchi ‘929 further teaches the inert gas is continuously ejected from the burner for a period from the end of the deposition of the glass fine particles to a start of a subsequent deposition (¶ [0011], [0012], [0025]-[0027]).
Regarding claim 6, Kawaguchi ‘929 further teaches the mass flow controller is fully opened to cause the inert gas to flow (¶ [0011], [0012], [0016], [0021], [0025], [0026], [0029] - wherein the opening set for the MFC in the inert gas flowing step is considered to be fully opened for that step).
Regarding claim 7, Kawaguchi ‘929 further teaches the glass raw material is SiCl4 or GeCl4 (¶ [0018], [0019]; Fig. 1).
Regarding claim 9, Kawaguchi ‘929 further teaches the inert gas is at least any of helium, argon, and nitrogen (¶ [0021], [0025], [0033]).
Regarding claim 12, Kawaguchi ‘929 further teaches the inert gas is introduced to the mass flow controller after being preheated (¶ [0011], [0012], [0016], [0021], [0025], [0026]; Fig. 1).  Kawaguchi ‘929 is silent regarding the exact temperature to which the inert gas is preheated.  However, Kawaguchi ‘929 teaches that the inert gas should be heated to a high temperature to suppress temperature drop of the mass flow controller and to prevent condensation of the glass raw material gas in the mass flow controller and gas passages in order to prevent blockages and failure of the mass flow controller (¶ [0016], [0021], [0025], [0026]).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kawaguchi ‘929 by selecting a preheating temperature of the inert gas that suppresses temperature drop of the mass flow controller and prevents condensation of the glass raw material gas in the mass flow controller and gas passages for the benefit of preventing blockages and failure of the mass flow controller, as suggested by Kawaguchi ‘929.  Further, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to select a preheating temperature of the inert gas that is higher than a boiling point of the glass raw material gas since the glass raw material gas would condense below its boiling point, which is specifically what Kawaguchi ‘929 aims to avoid.
Regarding claim 13, Kawaguchi ‘929 further teaches the inert gas has a temperature equal to or lower than a retention temperature of the mass flow controller (¶ [0016], [0033] - wherein two embodiments are disclosed, one in ¶ [0016] where the inert gas is heated so as to suppress temperature drop of the mass flow controller, and one in ¶ [0033] where the inert gas is not heated, and thus is at a temperature equal to or lower than a retention temperature of the mass flow controller).

Claim(s) 3-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi ‘929 (JP 2000-211929 A - English language machine translation provided herewith and referenced herein) in view of Ishihara ‘339 (US 2004/0055339 A1).
Regarding claims 3-4, Kawaguchi ‘929 is silent regarding a linear speed of the inert gas ejected from the burner.  In analogous art of fabricating porous glass base material for optical fiber, Ishihara ‘339 suggests ejecting inert gas from a burner after an end of deposition of glass fine particles, wherein a linear speed Ns of the inert gas ejected from the burner is more than 0.5 m/s and less than 25 m/s, or equal to or more than 1.0 m/s and equal to or less than 15 m/s (¶ [0036], [0040], [0041], [0049]) for the benefit of reducing alien substances in the gas supply lines.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kawaguchi ‘929 by selecting a speed of the inert gas that is sufficient to remove alien substances in the gas supply lines, including speeds of more than 0.5 m/s and less than 25 m/s, or equal to or more than 1.0 m/s and equal to or less than 15 m/s, as suggested by Ishihara ‘339.
Regarding claim 8, Kawaguchi ‘929 is silent regarding the burner being a multi-nozzle burner.  Ishihara ‘339 suggests generating glass fine particles in a flame formed by ejecting a glass raw material gas and a combustible gas from a burner for fabricating a porous glass base material for optical fiber, wherein the burner is a multi-nozzle burner (¶ [0001], [0063]; Fig. 2) as a known burner configuration for depositing glass fine particles in a porous glass base material fabrication process.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kawaguchi ‘929 by utilizing a multi-nozzle burner as a substitution of burner configurations for depositing glass fine particles in a porous glass base material fabrication process, as suggested by Ishihara ‘339.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi ‘929 (JP 2000-211929 A - English language machine translation provided herewith and referenced herein) in view of Ishihara ‘168 (US 2014/0305168 A1).
Regarding claim 11, Kawaguchi ‘929 further teaches, before the supplying, heating the glass raw material gas to a retention temperature (¶ [0020]) and the glass raw material gas supplied to the burner has passed through the mass flow controller that is maintained at an elevated temperature (¶ [0016], [0026]).  Kawaguchi ‘929 is silent regarding a retention temperature between 100°C and 120°C.  In analogous art of fabricating porous glass base materials, Ishihara ‘168 suggests before supplying, heating a glass raw material gas to a retention temperature above 100°C and maintaining the supply lines for the glass raw material gas above 100°C for the benefit of promoting the flame hydrolysis reaction and improving particle adhering efficiency at the starting material (¶ [0015], [0017], [0019], [0020], [0025]-[0031]).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kawaguchi ‘929 by heating the glass raw material gas to a retention temperature of at least 100° (which includes the claimed range) and maintaining the mass flow controller at the retention temperature, wherein the mass flow controller is a part of the supply line for the glass raw material gas, for the benefit of promoting the flame hydrolysis reaction and improving particle adhering efficiency at the starting material, as suggested by Ishihara ‘168.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (see also claim objection above)
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not fairly teach or suggests passing inert gas through a mass flow controller as in claim 1 and introducing an additional inert gas downstream of the mass flow controller to control a linear speed of the inert gas at a burner outlet as claimed.

Response to Arguments
Applicant’s arguments, see page 5, filed 04-12-2022, with respect to the rejection of claim 11 under 35 USC 112(a), have been fully considered and are persuasive.  The rejection of claim 11 under 35 USC 112(a) has been withdrawn. 
Applicant's arguments filed 04-12-2022 have been fully considered but they are not persuasive. Arguments are summarized as follows:
Claim 1 recites “the inert gas at 10% or less of a maximum value of a mass flow rate range...”.  Thus the inert gas cannot be supplied at an arbital mass flow rate because the mass flow rate of the inert gas has to be within the specified range relative to the maximum value of the mass flow rate range of the mass flow controller, and Kawaguchi ‘929 fails to disclose the flow rate of the inert gas flowing through the mass flow controller.
Response:  The claim does not recite that the mass flow rate range is that of the mass flow controller.  Thus any range can be considered the claimed mass flow rate range.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, the rejection addresses discovery of an optimum or workable range even if the claim were written to reference the mass flow rate range to the mass flow controller.
Ishihara ‘339 discloses setting the flow rate of the inert gas at 30% of the maximum flow rate for each mass flow controller, and thus teaches away from the subject matter recited in claim 1.  Ishihara ‘168 also fails to disclose or suggest the features of claim 1
Response:  Ishihara ‘339 and Ishihara ‘168 are not being relied upon to teach or suggest any limitations of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741